Citation Nr: 0825547	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 16, 2004 for 
the grant of service connection for bilateral hearing loss 
based on clear and unmistakable error (CUE) in a February 
1951 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1945 
to April 1948.  He also had reserve service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  That rating decision found 
that no revision was warranted in a February 1951 decision 
that denied service connection for bilateral hearing loss.  
The veteran's case is currently advanced on the docket, 
pursuant to his motion and the requirements of 38 C.F.R. 
§ 20.900(c)(3) (2007).

In October 2006, a hearing was held before the undersigned.  
A copy of the transcript of that hearing is of record.

The case was previously before the Board in January 2007, 
when it was remanded for retrieval of medical records 
pertaining to the veteran's service in the Naval Reserve.  
Unfortunately, the appeal requires additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  At that 
hearing, he testified that, after his release from active 
duty in April 1948, he served in the Navy Reserve until April 
1953.  He maintains that medical records from that period of 
reserve duty could establish the presence of hearing loss.  
The Appeals Management Center (AMC) received a response from 
the National Personnel Records Center (NPRC) in March 2007 
that all available medical records were being mailed.  In 
August 2007, the AMC noted that no reserve records had been 
received and requested all of the veteran's medical records 
pertaining to the veteran's service in the Navy Reserve from 
the NPRC.  The AMC received the veteran's entrance physical 
dated in May 1945, which showed normal hearing.  Review of 
the record reveals that the remainder of the veteran's 
medical records pertaining to the veteran's service in the 
Navy Reserve have not been obtained.  This should be done.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's service medical 
treatment records related to his period of 
Navy Reserve duty until April 1953.  
Specifically request copies of the 
veteran's records from the NPRC.  Document 
the request for these records in the 
claims file and any negative response 
should no records be found.

2.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





